Citation Nr: 0019942	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a fee-basis outpatient card.

(The issue of entitlement to compensation benefits pursuant 
to 38 U.S.C.A. § 1151 is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant had active duty for training from March 1965 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Houston, Texas.  


REMAND

In May and July 2000, while the case was pending before the 
Board, the appellant submitted additional pertinent evidence 
which the VAMC has not had the opportunity to review.  A 
review of the appellant's administrative folder reflects that 
it is incomplete with the last document dated in November 
1992.

Accordingly, the case is REMANDED for the following:

1. It is requested that the VAMC review 
all pertinent evidence submitted since 
the issuance of the statement of the 
case.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

2.  It is requested that the VAMC include 
all penitent documents in the appellant's 
administrative folder, which is to remain 
associated with the appellant's 
adjudication claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



